DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 73 – 100 are objected to because of the following informalities. Appropriate correction is required.
Claim 73, line 3: “imbibe fluid” should read --imbibe the fluid--.
Claim 73, line 6 and claim 95, line 8: “flow from the from the inlet” should read --flow from the inlet--.
Claim 73, line 9: “boundary,” should read --boundary;--.
Claim 73, line 12: “wherein resistance to fluid flow through the resistive region is greater than resistance to” should read --wherein a resistance to fluid flow through the resistive region is greater than a resistance to--.
Claim 80, line 1: “wherein resistance” should read --wherein the resistance--.
Claim 80, line 2: “greater than resistance” should read --greater than the resistance--.
Claims 86 and 87, lines 1-2: “the first porous material” should read --the first porous medium--.
Claim 93, lines 1-2: “fluid flow” should read --the fluid flow--.
Claim 95, line 13: “region;” should read --region,--.
Claim 95, lines 14-15: “wherein resistance to fluid flow through the resistive region is at least five times greater than resistance to” should read --wherein a resistance to fluid flow through the resistive region is five times greater than a resistance to--.
Claims 74 – 94 are objected to for being dependent on claim 73.
Claims 96 – 100 are objected to for being dependent on claim 95.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 73 – 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 recites the limitation “a fluid non-conducting boundary” in lines 8-9. It is unclear as to whether the claimed fluid non-conducting boundary is same or different from one claimed in line 4 of claim 73. For examination purposes, it is interpreted to be the same.
Claim 75 recites the limitation “wherein the first porous medium and the second porous medium each independently comprise a material paper, cellulose derivatives, woven cellulose materials, non-woven cellulose materials, glass fibers, fritted glass, glass beads, porous polymer, and combinations thereof” in lines 1-4. The phrase “and” makes the claim indefinite because it is unclear as to how each of these mediums comprises of all the claimed materials? As best understood from the specification (in view of ¶82, ¶88, ¶89 of the pgpub of the instant application), the material of the porous mediums depends on a material selected to make the pump. The material of the pump is selected from any one of the claimed materials. Thus, the above limitation is interpreted as --wherein the first porous medium and the second porous medium each independently comprise a material paper, cellulose derivatives, woven cellulose materials, non-woven cellulose materials, glass fibers, fritted glass, glass beads, porous polymer, or combinations thereof--.
Claim 82 recites the limitation “the evaporation barrier is detachable” in line 1. It is unclear from the specification as to how the evaporation barrier (shown as 108 in fig. 1 and as an example disclosed as impermeable polymer membrane in ¶100 of the pgpub of the instant application) is detachable. The claim is examined as best understood by the examiner.
Claim 93 recites the limitation “the pump” in line 2. There is a lack of antecedent basis for this limitation in the claim. For examination purposes, it is interpreted to be --the device--.
Claim 92 recites the limitation “a fluid non-conducting boundary” in lines 2 and 4. It is unclear as to whether the claimed fluid non-conducting boundary is same or different from one claimed in line 4 of claim 73. For examination purposes, it is interpreted to be the same.
Claim 94 recites the limitation “three or more absorbent regions” and “resistive regions” in lines 1-2. It is unclear if these absorbent regions are different from or including the “first and second absorbent regions claimed in claims 73 and 90”. Furthermore, it is unclear if the claimed “resistive regions” are same or different from “first and second resistive regions claimed in claims 73 and 90”.
Claim 95 recites the limitation “a fluid non-conducting boundary” in line 11. It is unclear as to whether the claimed fluid non-conducting boundary is same or different from one claimed in line 5 of claim 95. For examination purposes, it is interpreted to be the same.
Claims 74 – 94 are rejected for being dependent on claim 73.
Claims 96 – 100 are rejected for being dependent on claim 95.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73 – 81, 89 – 93 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7, 8, 10 and 13, 14, 18 – 20 of prior U.S. Patent No. 10,946,378 (herein after ’378). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same structure. Furthermore, with respect to claim 95, it is to be noted that the device of ’378 does not explicitly teach the method for imbibing a predetermined volume of fluid from a fluid source; however, the device of ’378 does teach all the structural limitations as set forth in claims 73, 77 and 80. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Claims 82 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over ’378 in view of Kobayashi et al. (US 2017/0322202 – herein after Kobayashi).
’378 teaches an evaporation barrier enclosing the resistive region, the absorbent region, or combination thereof (see claim 1).
’378 remains silent on the evaporation barrier is detachable, as in claim 82 and wherein the evaporation barrier further comprises one or more openings, as in claim 83.
However, Kobayashi teaches a fluidic device, wherein (fig. 1; ¶12) an evaporation barrier (barrier member 13) encloses the resistive region (12x+12d) and/or the absorbent region (14); wherein the evaporation barrier (13) is detachable (see 112b above for interpretation: see ¶112 of Kobayashi, where it is disclosed that the barrier member 13 include materials such as a film and a laminate; thus the barrier member is capable of being detachable since it can be removed); and wherein the evaporation barrier (13) further comprises one or more openings (see ¶118 of Kobayashi for instance: “an opening 13a from which to drop an analyte liquid is formed in the barrier member 13”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an evaporation barrier as taught by Kobayashi in the device of ’378 for the purpose of preventing a hand from being contaminated when touch the fluidic device, as recognized by Kobayashi (see ¶114).
Claim 94 is rejected on the ground of nonstatutory double patenting as being unpatentable over ’378.
’378 teaches the device with two resistive regions and two absorbent regions (see claims 1 and 14) and wherein the second absorbent region is fluidly connected in parallel to the first absorbent region (see claim 15).
’378 remains silent on three or more absorbent regions fluidly connected in parallel via resistive regions (see 112b above).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide three or more absorbent regions in the device of ’378 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 84 – 88 and 95 – 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over ’378 in view of Wang et al. (paper pump – herein after Wang).
’378 teaches the features of the resistive region, the absorbent region, the first porous medium and the second porous medium in the device (see claim 1).
’378 remains silent on the features as claimed in claims 84 – 89.
However:
In reference to claim 84, Wang teaches the device, wherein (as seen in fig. 1) the first porous medium (the medium “filter paper” placed on microfluidic channel) and the second porous medium (the medium of neck region in the microfluidic channel) comprise two separate pieces of substrate material that are in fluid contact with one another.
In reference to claim 85, Wang teaches the device, wherein (as seen in fig. 1) the first porous medium (the medium “filter paper” placed on microfluidic channel) and the second porous medium (the medium of neck region in the microfluidic channel) have a different thickness.
In reference to claim 86, Wang teaches the device, wherein (as seen in fig. 1) the second porous medium (the medium of neck region in the microfluidic channel) is thicker than the first porous material (it is interpreted that applicant intended to claim “the first porous medium”; the medium “filter paper” placed on microfluidic channel).
In reference to claim 87, Wang teaches the device, wherein (as seen in fig. 1) the second porous medium and the first porous material (it is interpreted that applicant intended to claim “the first porous medium”; the medium “filter paper” placed on microfluidic channel) are not coplanar (i.e. not in the same plane).
In reference to claim 88, Wang teaches the device, wherein (as seen in fig. 1) the absorbent region (i.e. “filter paper” placed on microfluidic channel) is non-planar (i.e. not in the same plane as that of the resistive region in the neck of the microfluidic channel).
In reference to claims 95 – 100, Wang teaches the method for imbibing a predetermined volume of fluid from a fluid source [the method steps in claims 95-100 are taught by figs. 1/4 and disclosure in Wang: step of providing a device is a step of providing a microfluidic device with a paper pump; step of contacting the fluid inlet is a step shown in fig. 1(2);  step of detaching is a step of changing the paper pump once the fluid is absorbed; step of fluidly connecting another absorbent region is a step of placing new paper pump on the microfluidic device;  step of analyzing the fluid is a step analyzing the fluid sample such as blood, urine, serum (as discussed on page 014107-8, under “transport of biological samples”); step of using results from the analyzing step in a process control application for instance being “the results of blood test being conveyed to a patient or to be further analyzed”; the fluid “blood/urine/serum” being a clinical fluid].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the device of ’378 using the teachings of Wang for the purpose of having a passive, simple, ultra-low cost, and easily controlled pumping method based on capillary action of paper that pumps fluid through conventional polymer-based microfluidic channels with steady flow rate, as recognized by Wang (see page 1, paragraph above “Introduction”, lines 3-6).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to carry out the claimed method for the device of ’378 as taught by Wang since such a method is known in the art. Furthermore, it is further to be noted that the device of ’378 does not explicitly teach the method for imbibing a predetermined volume of fluid from a fluid source; however, the device of ’378 does teach all the structural limitations as set forth in claims 73, 77 and 80. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73 – 80, 90, 94, 95 and 98 – 100 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (rapid prototyping – herein after Lu) and evidenced by Walker et al. (a passive pumping method – herein after Walker) in view of Wang et al. (paper pump – herein after Wang).
In reference to claims 73 and 76, Lu teaches a device (for instance in fig. C (b) on page 1498: “patterned filter paper pump”) for imbibing (for absorbing) a predetermined volume of fluid from a fluid source (fluid source being implicitly present), the device comprising:
(a) a fluid inlet (see fig. A below) structured to imbibe fluid from the fluid source (i.e. the asserted fluid inlet absorbs the fluid from the fluid source); 
(b) an absorbent region (see fig. A below: hydrophilic region in “filter paper” that is enclosed by wax/hydrophobic wall; see page 1497, left col., 1st paragraph, line 3: wax being used as a hydrophobic barrier) comprising a fluidly non-conducting boundary (a wax/hydrophobic wall) defining a volume of a first porous medium (see page 1497, left col., 1st paragraph, line 5 and page 1498, right col., line 2: in the absorbent region, area enclosed by the wax/hydrophobic wall is hydrophilic/porous) sized to absorb the predetermined volume of fluid (the amount of volume absorb depends on the shape and size of the absorbent region); and 
(c) a resistive region (see fig. A below) dimensioned to control fluid flow from the inlet to the absorbent region [the asserted resistive region is capable of claimed feature because the dimension of the resistive region channel dictates the fluid flow rate; as evidenced by Walker (page 133, left col., lines 14-22), the dimension of the channel determines the resistance of the channel which in turn affects the pumping rate]; 
wherein the resistive region comprises a region of a second porous medium (see page 1497, left col., 1st paragraph, line 5 and page 1498, right col., line 2: in the resistive region, area enclosed by the wax/hydrophobic wall is hydrophilic/porous) defined by a fluidly non-conducting boundary (a wax/hydrophobic wall), 
wherein the fluid flows from the fluid inlet through the resistive region to the absorbent region; and
wherein resistance to fluid flow through the resistive region is greater than resistance to fluid flow through the absorbent region (in fig. A below) [It is known in the art of microfluidic passive pumps that the “fluidic resistance” depends on the cross section of the channel. As evidenced by Walker (on page 133, left col., lines 14-22), the channel resistances are another factor which affect the pumping rate in passive microfluidic devices. The smaller the channels are, greater is their flow resistances. The channel of the resistive region in Lu is smaller in dimension than the one in absorbent region. Thus, Lu teaches the device, wherein the resistance to fluid flow through the resistive region is greater than the resistance to fluid flow through the absorbent region], as in claim 73.

    PNG
    media_image1.png
    992
    1177
    media_image1.png
    Greyscale

Fig. A: Edited fig. on page 1498 of Lu to show claim interpretation.
Lu teaches the device, wherein the absorbent region (shown in fig. A above) is sized to absorb a predetermined volume of fluid (i.e. certain volume of fluid).
Lu remains silent on the device: (a) wherein the predetermined volume of fluid is from 1 nL to 10 mL (10mL converts to 10000 µL), as in claim 73; and (b) wherein the predetermined volume of fluid is from 1 µL to 10 mL, as in claim 76.
However, Wang teaches the absorbent region of the device is sized to absorb a predetermined volume of fluid that ranges from 1 µL to 10 mL [see page 014107-9, under conclusion, 2nd paragraph, lines 1-4].
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the absorbent region in the device of Lu with a desired geometry of a circular shape so that it absorbs a predetermined volume in claimed range as taught by Wang in order to provide Lu’s device with a feature of providing one-time transport with constant flow rate of relatively large volume of sample through a microchannel without refilling, as evidenced by Wang (see page 014107-9, under conclusion, 2nd paragraph, lines 1-4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 74, Lu teaches the device, wherein the first porous medium and the second porous medium comprise a porous hydrophilic material [see page 1497, left col., 1st paragraph, line 5 and page 1498, right col., line 2: in the asserted resistive and absorbent regions, area enclosed by the wax/hydrophobic wall is hydrophilic/porous; alternatively Lu on page 1497, lines under the title: pump is made of paper; paper is a porous hydrophilic material].
In reference to claim 75, Lu teaches the device, wherein the first porous medium and the second porous medium each independently comprise a material paper, cellulose derivatives, woven cellulose materials, non-woven cellulose materials, glass fibers, fritted glass, glass beads, porous polymer, and combinations thereof [see 112b above for interpretation: see page 1497, left col., 1st paragraph, line 5 and page 1498, right col., line 2: in the asserted resistive and absorbent regions, area enclosed by the wax/hydrophobic wall is hydrophilic/porous; alternatively Lu on page 1497, lines under the title: pump is made of paper; paper is a porous hydrophilic material].
In reference to claims 77 and 80, Lu remains silent on the device: (a) wherein the resistive region produces and maintains a predetermined fluid flow rate of from 1 µL/min to 100 µL/min as the fluid advances through the second porous medium from the resistive region, as in claim 77; and (b) wherein the resistance to fluid flow through the resistive region is at least five times greater than the resistance to fluid flow through the absorbent region, as in claim 80.
As discussed above: Lu teaches the device, wherein the resistance to fluid flow through the resistive region is greater than the resistance to fluid flow through the absorbent region. Furthermore, as evidenced by Walker (page 133, left col., lines 14-22), the dimension of the channel determines the resistance of the channel which in turn affects the pumping rate.
In view of disclosure of Walker, the resistance of the channel is related to a geometry of the channel, such that flow rate is a result-effective variable.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lu by making the resistive region with a desired geometry such that “(a) wherein the resistive region produces and maintains a predetermined fluid flow rate of from 1 µL/min to 100 µL/min as the fluid advances through the second porous medium from the resistive region; and (b) wherein the resistance to fluid flow through the resistive region is at least five times greater than the resistance to fluid flow through the absorbent region” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In reference to claims 78 and 79, Lu teaches the device, wherein the resistive region (shown in fig. A above) is configured to provide a rate of fluid flow effective to deliver the predetermined volume of fluid (i.e. certain volume of fluid) to the absorbent region in certain time period.
Lu remains silent on: (a) the time period being from 0.1 minutes to 30 minutes, as in claim 78; and (b) the time period being from 30 minutes to 7 days, as in claim 79.
As discussed above, Walker (page 133, left col., lines 14-22) discloses, the channel resistances are another factor which affect the pumping rate in passive microfluidic devices. The smaller the channels are, greater is their flow resistances. The dimension of the channel determines the resistance of the channel which in turn affects the pumping rate.
In view of disclosure of Walker, the resistance of the channel is related to a geometry of the channel, such that flow rate is a result-effective variable.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lu by making the resistive region with a desired geometry such that a rate of fluid flow effective to deliver the predetermined volume of fluid to the absorbent region in from 0.1 minutes to 30 minutes or 30 minutes to 7 days since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In reference to claim 90, Lu, as modified, teaches the device, wherein the device further comprises a second resistive region and a second absorbent region {see the pattern on the paper device shown in fig. B(b): this pattern has multiple resistive regions and absorbent regions as seen in fig. B below}.

    PNG
    media_image2.png
    750
    849
    media_image2.png
    Greyscale

Fig. B: Edited fig. on page 1498 of Lu to show claim interpretation.
In reference to claim 94, Lu, as modified, teaches the device, wherein (see fig. B above) the device comprises three or more absorbent regions fluidly connected in parallel via resistive regions [three absorbent regions in parallel with respect to a direction into and out of the page].
In reference to claims 95 and 98 – 100, the newly modified device of Lu as above does not explicitly teach the method for imbibing a predetermined volume of fluid from a fluid source; however, the modified device of Lu does teach all the structural limitations as set forth in claims 73, 77 and 80. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I). [the method steps in claims 98-100 are obvious or taught by fig. 2 and its relevant disclosure (page 1499, right col.) in Lu: step of analyzing the fluid is “a step involving the reaction of TMB solution in the six wells”; step of using results from the analyzing step in a process control application being “the results suggesting there was no cross contamination between the neighboring channels, and it is the basis for realizing multiple analytes assay simultaneously; the fluid “TMB solution” being a clinical fluid].
Claims 81 – 83 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Walker (evidence reference) in view of Wang and Kobayashi et al. (US 2017/0322202 – herein after Kobayashi).
Regarding claim 81,
Lu remains silent on an evaporation barrier enclosing the resistive region, the absorbent region, or a combination thereof.
However, Kobayashi teaches a fluidic device, wherein (fig. 1; ¶12) an evaporation barrier (barrier member 13) encloses the resistive region (12x+12d) and/or the absorbent region (14).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an evaporation barrier as taught by Kobayashi in the modified device of Lu for the purpose of preventing a hand from being contaminated when touch the fluidic device, as recognized by Kobayashi (see ¶114).
Regarding claim 82, 
Lu, as modified, teaches the device, wherein the evaporation barrier (of Kobayashi) is detachable (see 112b above for interpretation: see ¶112 of Kobayashi, where it is disclosed that the barrier member 13 include materials such as a film and a laminate; thus the barrier member is capable of being detachable since it can be removed).
Regarding claim 83,
Lu, as modified, teaches the device, wherein the evaporation barrier (of Kobayashi) further comprises one or more openings (see ¶118 of Kobayashi for instance: “an opening 13a from which to drop an analyte liquid is formed in the barrier member 13”).
Claims 91 – 93 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Walker (evidence reference) in view of Wang and Zimmermann et al. (capillary pumps – herein after Zimmermann).
Regarding claims 91 and 92,
Lu teaches (see fig. B above) the device with two resistive regions and two absorbent regions, as in claim 90.
Lu, as modified, remains silent on a series fluid connection between two absorbent regions and two resistive regions.
However, Zimmermann teaches (page 6 of the provided copy) a capillary system comprising a plurality of passive microfluidic pumps connected in series (section “serial connection of capillary pumps”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lu by providing it with a pattern of multiple resistive regions and absorbent regions in series as taught by Zimmermann because it allows the creation of multiple zones, each with a slightly different flow rates, which optimizes a sequence of steps, thereby saving time, as recognized by Zimmermann (page 6 of provided copy, first two paragraphs under section “serial connection of capillary pumps”).
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lu by providing it with a pattern of multiple resistive regions and absorbent regions in series as taught by Zimmermann in order to obtain a desired flow rate and/or desired capillary pressure and/or to provide a pump with a reliable filling behavior and to minimize the risk of entrapping air, as recognized by Zimmermann (see abstract, lines 5-13).
Thus, Lu, as modified, teaches the device, wherein (see fig. C below) the second absorbent region is fluidly connected in series with the first absorbent region, as in claim 91; wherein the second resistive region comprises a third porous medium (in Lu; see page 1497, left col., 1st paragraph, line 5 and page 1498, right col., line 2: in the resistive region, area enclosed by the wax/hydrophobic wall is hydrophilic/porous) and a fluidly non-conducting boundary (a wax/hydrophobic wall) defining a path for fluid flow through the third porous medium from the first absorbent region to the second absorbent region; and wherein the second absorbent region comprises a fluidly non-conducting boundary (a wax/hydrophobic wall) defining a volume of a fourth porous medium sized to absorb a predetermined volume of fluid imbibed from the second resistive region, as in claim 92.

    PNG
    media_image3.png
    1026
    1004
    media_image3.png
    Greyscale

Fig. C: Edited fig. on page 1498 of Lu to show one of the modifications possible using the teaching of Zimmermann.
Regarding claim 93,
Lu, as modified, teaches the device, further comprising a flow delay element (this element in Lu is the shape or dimensions of the channel/neck defining the resistive region in the device) influencing fluid flow through the pump (see 112b above for interpretation of “the pump”) [the shape/size of the fluid channel affects the fluid flow or fluid flow rate through the device].
Claims 73, 76 – 78, 80, 84 – 89 and 95 – 100 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (paper pump – herein after Wang) and evidenced by Beebe et al. (US 2010/0288368 – herein after Beebe) and Walker et al. (a passive pumping method – herein after Walker) in view of Lu et al. (rapid prototyping – herein after Lu).
In reference to claim 73, Wang teaches a device (in fig. 1; on page 2 of the provided copy) for imbibing (for absorbing) a predetermined volume of fluid from a fluid source, the device comprising:
(a) a fluid inlet (see fig. C below) structured to imbibe fluid from the fluid source (i.e. the asserted fluid inlet absorbs the fluid from the fluid source); 
(b) an absorbent region (see fig. C below: region in “filter paper”) defining a volume of a first porous medium (filter paper is porous) sized to absorb the predetermined volume of fluid (page 014107-10, lines 8-15: filter paper’s area may be selected to accommodate a specific sample volume); and 
(c) a resistive region (see fig. C below: region of “microchannel”; page 014107-4, 1st paragraph: the microfluidic channel has fluidic resistance R) dimensioned to control fluid flow from the from the inlet to the absorbent region (see directional arrow “flow” in fig. 1); 
wherein the resistive region comprises a region of a second porous medium (page 014107-2, under “Materials and fabrication” section, 2nd paragraph, lines 1-2: the microchannel is fabricated in PDMS; page 014107-1, 2nd paragraph, line 8: PDMS has porosity) defined by a fluidly non-conducting boundary (PDMS is highly hydrophobic {as evidenced by Beebe in paragraph [0039], lines 17-19}; therefore the side walls of the microchannel are inherently fluidly non-conducting), 
wherein the fluid flows from the fluid inlet through the resistive region to the absorbent region (see directional arrow “flow” in fig. 1); and
wherein resistance to fluid flow through the resistive region is greater than resistance to fluid flow through the absorbent region (in fig. C below) [It is known in the art of microfluidic passive pumps that the “fluidic resistance” depends on the cross section of the channel. As evidenced by Walker (on page 133, left col., lines 14-22), the channel resistances are another factor which affect the pumping rate in passive microfluidic devices. The smaller the channels are, greater is their flow resistances. The channel of the resistive region in Wang is smaller in dimension than the one in absorbent region. Thus, Wang teaches the device, wherein the resistance to fluid flow through the resistive region is greater than the resistance to fluid flow through the absorbent region],
wherein the predetermined volume of fluid is from 1 nL to 10 mL (10mL converts to 10000 µL) [see page 014107-9, under conclusion, 2nd paragraph, lines 1-4].

    PNG
    media_image4.png
    532
    730
    media_image4.png
    Greyscale

Figure C: Edited fig. 1 of Wang to show claim interpretation.
Wang remains silent on: an absorbent region comprising a fluidly non-conducting boundary.
However, Lu teaches (see page 1497, right col., lines 3-5 and 9-12) a very simple method for patterning paper as a potential diagnostic platform for portable bioassay. Patterning paper with wax (a fluidly non-conducting boundary) rather than SU-8 and PDMS offers significant advantages, which are cheap, easy to use and convenient for printing.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the absorbent region (i.e. the filter paper) in Wang with a fluidly non-conducting boundary using the teaching of Lu for the purpose of patterning paper as a potential diagnostic platform for portable bioassay, as recognized by Lu above.
In reference to claim 76, Wang teaches the device, wherein (see page 014107-9, under “conclusion”, 2nd paragraph, line 3) the predetermined volume of fluid is from 1 µL to 10 mL (20 µL to 40 µL; 10 mL converts to 10000 µL).
In reference to claim 77, Wang teaches the device, wherein the resistive region produces and maintains a predetermined fluid flow rate of from 1 µL/min to 100 µL/min as the fluid advances through the second porous medium from the resistive region [see page 1, paragraph above “Introduction, lines 9-11 in Wang: 0.3 µL/s converts to 17.99 µL/min or 18,000 nL/min and 1.7 µL/s converts to 102 µL/min].
In reference to claim 78, Wang teaches the device, wherein the resistive region produces and maintains a predetermined fluid flow rate effective to deliver the predetermined volume of fluid (i.e. certain volume of fluid) to the absorbent region in from 0.1 minutes to 30 minutes (see page 014107-6, lines 1-14: pumping 20 µL sample took 150s for Whatman no.4 filter and 37s for Whatman no.1 filter).
In reference to claim 80, Wang, as modified, remains silent on the device, wherein the resistance to fluid flow through the resistive region is at least five times greater than the resistance to fluid flow through the absorbent region.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the device of Wang by making “the resistance to fluid flow through the resistive region is at least five times greater than the resistance to fluid flow through the absorbent region” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In reference to claim 84, Wang teaches the device, wherein (as seen in fig. 1 or fig. C above) the first porous medium (the medium of the asserted absorbent region, i.e. medium of “filter paper” in fig. C) and the second porous medium (the medium of the asserted resistive region, i.e. medium of “microchannel” in fig. C) comprise two separate pieces of substrate material that are in fluid contact with one another.
In reference to claim 85, Wang teaches the device, wherein (as seen in fig. 1 or fig. C above) the first porous medium (the medium of the asserted absorbent region, i.e. medium of “filter paper” in fig. C) and the second porous medium (the medium of the asserted resistive region, i.e. medium of “microchannel” in fig. C) have a different thickness.
In reference to claim 86, Wang teaches the device, wherein (as seen in fig. 1 or fig. C above) the second porous medium (the medium of the asserted resistive region, i.e. medium of “microchannel” in fig. C) is thicker than the first porous material (it is interpreted that applicant intended to claim “the first porous medium”; the medium of the asserted absorbent region, i.e. medium of “filter paper” in fig. C).
In reference to claim 87, Wang teaches the device, wherein (as seen in fig. 1 or fig. C above) the second porous medium and the first porous material (it is interpreted that applicant intended to claim “the first porous medium”; the medium of the asserted absorbent region, i.e. medium of “filter paper” in fig. C) are not coplanar (i.e. not in the same plane).
In reference to claim 88, Wang teaches the device, wherein (as seen in fig. 1 or fig. C above) the absorbent region (i.e. “filter paper” in fig. C) is non-planar (i.e. not in the same plane as that of the resistive region of the “microchannel” in fig. C).
In reference to claim 89, Wang teaches the device, wherein (as seen in fig. 1 or fig. C above) the absorbent region (i.e. “filter paper”) is detachably connected to the resistive region (i.e. “microchannel”).
In reference to claims 95 – 100, the newly modified device of Wang as above does not explicitly teach the method for imbibing a predetermined volume of fluid from a fluid source; however, the modified device of Wang does teach all the structural limitations as set forth in claims 73, 77 and 80. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I). [the method steps in claims 95-100 are obvious or taught by figs. 1 and 4 in Wang: step of providing a device is a step of providing a microfluidic device with a paper pump;  step of detaching is a step of changing the paper pump once the fluid is absorbed; step of fluidly connecting another absorbent region is a step of placing new paper pump on the microfluidic device;  step of analyzing the fluid is a step analyzing the fluid sample such as blood, urine, serum (as discussed on page 014107-8, under “transport of biological samples”); step of using results from the analyzing step in a process control application for instance being “the results of blood test being conveyed to a patient or to be further analyzed”; the fluid “blood/urine/serum” being a clinical fluid].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crooks, Siegel and Sibbett teaches a similar devices in which fluid moved under capillary forces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746